DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.  Claims 1-15 are rejected.

Priority
As detailed on the 5/17/2018 filing receipt, this application claims priority to as early as 4/27/2017.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted 4/24/2018 and 1/22/2019 have been considered.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the drawings are withdrawn.
The previous objections to the specification are withdrawn.
The previous objections to the claims are withdrawn.
The 112/b rejections are withdrawn, however a new rejection is applied.
The 112/a rejection is withdrawn.


Claims Interpretation
Claim 1 recites generating sequencing signals by a sequencing platform from a sequencing operation for a sample. The sequencing platform is interpreted to mean any sequencing system that sequences nucleic acid molecules and generates sequencing signals as discussed in the Applicant’s specification in para. [0031]. 
Claim 1 recites sampling signaling signals by a controller and packaging upsampled signals and their respective sequencing signal base pair read number and time stamp information by the controller. As discussed in the Applicant’s specification in para. [0020], the controller “may be associated with one or more storage media, used synonymously as memory,” such as, “volatile and non-volatile computer memory such as RAM, PROM, EPROM, and EEPROM, floppy disks, compact disks, optical disks, magnetic tape, etc.,” which are can either be fixed within the controller or transportable. The controller executes code encoded on storage media.
Claims 7-11 and 14 recite transmitting and receiving a command between systems which comprises an instruction and is implemented by the sequencing platform. The command is interpreted to mean a computer program or communication to execute a computer program.
In claims 1 and 11, the recited "Nyquist rate" ("sampling" step), "upsampled" ("sampling" step) and "multiplexed" ("organizing" step, while not importing limitations into the claims, are interpreted consistently with the instant specification (e.g. [33-34]) and usage in the technical field as exemplified by the attached Wikipedia entries (as disclosed on the attached form 892).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites "the command," which recitation lacks clear antecedent basis, at least because there is no preceding recitation of a "command."  This rejection might be overcome by amending to "[[the]]a command."  An interpretation is assumed consistent with the suggested amendment.       

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Response to remarks regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant 11/29/2021 remarks: p. 2, last para.):
...The Patent Office asserts that the claims are directed to an abstract idea: "Nothing in claim 1 precludes the steps from being practically performed in the mind, and therefore these limitations recite a mental process...
...
... Here, the Applicant asserts that the claims are directed to a physical system including a sequencing platform, a controller, and a remote system, and to a method that utilizes that physical system. ...


Applicant states (emphasis removed/added, applicant remarks: p. 29, 2nd para. and p. 30, penultimate para.):
The transformation of genetic information from a sample to a multiplexed single data stream transmitted to a remote system represents an improvement in a computer or technology. As noted previously, the method and system comprise the sequencing of a sample to generate sequencing data, which is then sampled, packaged, and transmitted in a new and novel way. The claimed invention provides a specific solution to the on-going issue with generating and processing sequencing data as quickly as possible. Following implementation the method or use of the system, there is a direct and measurable improvement in the functioning of the claimed system, as it can now generate and process sequencing data faster than prior art systems. Thus, the claimed invention is a solution to the long-standing issue of slow generation and processing of next generation sequencing data.
...
Applicant respectfully asserts that the claims do indeed incorporate the alleged abstract idea into a practical application. The claims are directed to a specific improvement in the generation and processing of sequencing data. The method and system comprise the generation of sequencing data from a sample, and the processing of that sequencing data, so that sequencing data can be processed and transmitted to a remote system, using the claimed method. This improvement in the generation and processing of sequencing data is an important application that provides the value of the claimed method. There are many practical applications with direct benefits listed in the application.
The above Applicant remarks assert improvement, however it cannot yet be agreed that an explanation of improvement is clear in the record, for example analogous to the 1st consideration at 
As a suggestion, an explanation of improvement might show that a claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly in any explanation.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Rejections regarding judicial exceptions (JEs) to 101 patentability
Claims 1-15 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a in addition to the JE(s), i.e. and "additional element," either integrates the identified JE(s) into a practical application and/or is a non-conventional additional element, such that it is not clear that any claim is directed to significantly more than the identified JE(s).
MPEP 2106 organizes JE patentability analysis into Steps: 1; 2A, 1st prong; 2A, 2nd prong; and 2B, as analyzed below.  These steps encompass earlier, court-established Bilski / Mayo / Alice questions for analyzing eligibility under 101: Is a claim directed to a statutory category of invention; is a claim directed to a JE, and, if so, does the claim recite significantly more than the JE?  The following USPTO website provides further explanation as well as full citations to case law: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: Do the claims fall within a statutory category of invention (MPEP 2106.03)?
Claim 1 and its dependent claims 2-10, by reciting a “method” and method steps, are interpreted as properly falling within the 101 category of a process. Therefore, the instantly claimed invention falls into one of the four statutory categories. (Step 1, claims 1-10, yes)
Claim 11 and its dependent claims 12-15, by reciting a “system” a "sequencing information system" and a "remote system," are interpreted as properly falling within the 101 category of a machine. Therefore, the instantly claimed invention falls into one of the four statutory categories. 
(Step 1, claims 11-15, yes)

Step 2A, 1st prong: is the claim directed to an abstract idea (MPEP 2106.04.II.A.1 & .04(a))?
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of processing sequencing data, including the JE steps/elements of "sampling...," "receiving...," "packaging..." and "organizing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in the context of the instant claims, the above-identified elements are interpreted directed to the abstract ideas identified below.  
Preliminarily, at this 1st step of the analysis, elements of independent claim 11 are interpreted as directed to the abstract idea of processing sequencing data, including the JE steps/elements of "sample...," "receive...," "package..." and "organize...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in the context of the instant claims, the above-identified elements are interpreted directed to the abstract ideas identified below.  
BRIs of the claims are analogous to the JE of an abstract idea in the form of a mathematical concept, including mathematical relationships and calculations.  Instant examples of math concepts that cause the claim(s) to be directed to the above-identified JE(s) include the sampling to generate the upsampled signals of claims 1 and 11.  Case law, establishing the mathematical concept JE and to which the instant claims are analogized, is presented in MPEP 2106.04(a)(2).I, including examples of analogous mathematical concept JEs.  
BRIs of the claims are analogous to the JE of an abstract idea in the form of a mental process, including obtaining and comparing intangible data.  Instant examples of mental process that cause the claim(s) to be directed to the above-identified JE(s) include the "sampling...," "receiving...," "packaging..." and "organizing..." of claims 1 and 11.  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  Case law, establishing the mental process JE and to which the instant claims are analogized, is presented in MPEP 2106.04(a)(2).III, including examples of analogous mental process JEs. 
(Step 2A, 1st prong, abstract idea, claims 1 and 11, yes)
Step 2A, 2nd prong: are the identified JEs integrated into a practical application (MPEP 2106.04.II.A.2 & .04(d))?
At this point in examination, it is not clear that the identified JEs are integrated into a practical application according to any of the "considerations" exemplified in MPEP 2106.04(d).  For example, according to the first consideration at MPEP 2106.04(d)(1), it is not clear that application of the above-identified JEs results in an improvement to the technology field.  While the instant specification at [56] and Applicant's 11/29/2021 remarks at pp. 29-30 assert improvement, as further detailed in the above response to Applicant's remarks, it is not clear that an explanation of improvement has been placed clearly in the record.  
(Step 2A, 2nd prong, claims 1 and 11, no)

Step 2B: is the claim directed to a non-conventional element in addition the identified JEs (MPEP 2106.05)?
All elements of claims 1 and 11 are part of one or more identified JEs (as described above), except for elements identified here as conventional elements in addition to the above JEs:  
The recited "generating..." and "transmitting..." steps/elements are conventional elements of a laboratory and/or computing environment, conventional data gathering/input elements, and/or conventional post-processing or output elements, as exemplified by Smith (2020/0110752 as cited on the attached "Notice of References Cited" form 892), Thei (as cited on the attached "Notice of References Cited" form 892) and Turner (US PGPUB 2017/0168040 as cited on the 4/24/2018 IDS).  
(Step 2B, claims XX, no)

Summary and conclusion regarding claims 1 and 11
Summing up the above 101 JE analysis of claims 1 and 11, each viewed as a whole and 

Remaining claims
Claims 3-6, 8, 10 and 12-14 add elements which also are part of the identified JEs for the same reasons described above and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements: 
claims 2 and 15: the recited "real-time" step/element, as evidenced by Thei (p. 98, col. 1, para. 2, 4; Fig. 8b) and  
claims 7 and 9: the recited "transmitting... a command to the sequencing platform" and "receiving..." step/element, as evidenced by Smith ([15, 73]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-15 (but not dependent claim 6)
Claims 1-5 and 7-15 are rejected under 35 USC 103 as obvious over Smith (2020/0110752 as cited on the attached "Notice of References Cited" form 892) in view of Thei (as cited on the attached "Notice of References Cited" form 892).

Independent claims 1 and 11
	Regarding claim 1, Smith teaches a sequencer generating streaming data. DNA, RNA, or peptide macromolecule passes through a pore. An electronics interface measures the electric properties across the pore, wherein each of the different bases has a different atomic charge configuration which influences the current across the pore differently as the different bases pass through. The electronics interface records this current and generates a signal indicative of that current and pre-processes the current signal into a compressed form of normalized values of current signal over time where periods of constant or comparable current are eliminated for data reduction ([57-58]; FIG. 1).
Thei teaches a Delta-Sigma oversampling converter Analog-to-Digital converter that samples an input signal at a frequency much greater than required by Shannon’s theorem and converts the information into a 1-bit stream, which is filtered and down-converted to receive data at the Nyquist rate (p. 94, col. 2, para. 4-5).
With respect to the limitation of receiving signal base pair read number and a time stamp information, Smith teaches the information is inherent to the signal ([57-58]).
With respect to the limitations of packaging signals into data packets and transmitting organized packets as a multiplexed data stream to a remote system, Thei teaches signal data are multiplexed in an input data bus of a USB chip interface, to be sent to the host PC. The filtered and decimated data are sent from the FPGA to the PC as a continuous stream of 13 byte long packets in real time (p. 97, col. 2, para. 1; p. 98, col. 1, para. 2, 4). 
The art is applied similarly to claim 11.

Dependent claims 2-5, 7-10 and 12-15
Claim 2 recites the “data stream is transmitted… in real-time,” which Thei teaches as filtered and decimated data are sent from the FPGA to the PC as a continuous stream, and the data acquired can be evaluated in real time while the measurements are running (p. 98, col. 1, para. 2, 4; Fig. 8b). 
The art is applied similarly to claim 15.

Claim 3 recites “analyzing…,” which Smith teaches matching a digital representation of an electric signal indicative of the further sequence against the digital representation of the electric signal stored on the database ([18, 22]).

Claims 4-5 recite “annotating…” and “whether the annotation comprises… (i) whether the 
sequencing signal comprises a nucleic acid…,” which Smith teaches a computer system performs base calling on the fly to convert raw sequence data into a stream of bases ([59]). 
The art is applied similarly to claims 12-13.

Claims 7 and 9 recite “transmitting… a command” and "receiving… a command" which Smith teaches a computer system processor transmitting a reject signal to a sequencer and a sequencer receiving a reject signal ([15, 73]). 
The art is applied similarly to claim 14.

Claim 8 recites “(ii) eject…,” which Smith teaches a computer system processor transmitting a reject signal to abort sequencing ([15, 73]).

Claim 10 recites “implementing the… command,” which Smith teaches a sequencer implementing a reject signal sent by the computer system processor by reversing the feed current to expel the current sequence out of the nanopore ([73, 89]).

Combining Smith and Thei
     In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the biological signal processing teaching of Smith using the related teaching of Thei.  As motivation to combine, an advantage taught by Thei of modifying methods such as those of Smith would have been the teaching of Thei that to generate and receive data at the Nyquist rate, multiplex the signal input data, and send data to the host PC, or “remote system,” as a continuous stream as data packets (p.94, col. 2, para. 4-5; p. 97, col. 2, para. 1; p. 98, col. 1, para. 2). 



Claim 6
Claim 6 is rejected under 35 USC 103 as obvious over Smith in view of Thei as applied to claims 1-5 and 7-15 above and further in view of Turner (2017/0168040 as cited on the 4/24/2018 IDS).
Claim 6, depending from claim 1, recites “identifying… a problematic sequencing signal,” and neither Smith nor Thei teach identifying a problematic sequencing signal. Turner does teach training the basecaller on known ssDNA templates in order to improve its ability to detect low-accuracy regions, and an algorithm for using a lookup table for base calling ([245, 258]; Fig. 29).

Combining Smith, Thei and Turner
Previously cited references are combined as described above.     
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the biological signal processing teaching of Smith using the related teaching of Turner.  As motivation to combine, an advantage taught by Turner of modifying methods such as those of Smith would have been Turner's teaching that "The invention involves dynamically controlling the applied potential in order to enable re-sequencing of low-accuracy regions of the ssDNA... training the basecaller on known ssDNA templates in order to improve its ability to detect low-accuracy regions" ([245]).  PHOSITA would have been motivated to modify Smith using the above 


Conclusion
No claim is allowed.
This is a non-final action.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Any inquiry concerning this communication or earlier communications from an examiner may be directed to Michael Thomas Grispo at (571) 272-0090. The examiner normally can be reached Mon-Fri from 7:30 AM to 5:30 PM.
To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached at (571) 272-9047.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Patent submissions may be filed and managed in Patent Center: https://patentcenter.uspto.gov. Information about Patent Center is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. The 
/MICHAEL THOMAS GRISPO/Examiner, Art Unit 1631   

/G STEVEN VANNI/Primary Examiner, Art Unit 1631